DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
“located at a part of the workpiece” should be “located apart from the workpiece” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Grimm (DE 102004032826).
Regarding claim 1, Grimm discloses a stamping method (Fig. 1-4: particularly embodiment shown in Fig. 3-4) for punching out a product (1.2) from a workpiece (7) that is conveyed intermittently (conveyed when punching is over), the method comprising: punching 
Regarding claim 2, Grimm discloses the stamping method according to claim 1, comprising providing the protrusion (26) by performing half-blanking (26 is provided by performing half-blanking. See Fig. 3) on the workpiece.  
Regarding claim 3, Grimm discloses the stamping method according to claim 1, comprising providing the protrusion at a position (examiner interprets that the protrusion has a thickness into the pg. as viewed in Fig. 3-4 reads on the claim limitation) that corresponds to opposite ends in a width direction (direction into the pg. of Fig. 3-4) of the punch- out portion, 
Regarding claim 4, Grimm discloses a stamping apparatus (Fig. 1-4: particularly embodiment shown in Fig. 3-4) for punching out a product (1.2) from a workpiece (7) that is conveyed intermittently, the apparatus comprising: a punch-out mechanism that includes a die (3) on which the conveyed workpiece is placed, a punch (5) that is arranged to approach and move away from the die, and a back pressure portion (see Fig. 1-4: there is an equivalent structure with counter holder 11 in Figs. 1-2) that is provided in the die and is urged toward the punch to apply a back pressure to the workpiece, wherein the punch-out mechanism is configured to (see Fig. 3-4) punch out the product from the workpiece by using the die, the punch, and the back pressure portion; a protrusion providing mechanism (6.3) that is configured to provide a protrusion (26) that protrudes downward and is located apart (see Fig. 3) from the workpiece, wherein the part is on an upstream side (left side) in a workpiece conveying direction (left to right) of a punch-out portion (1.2), from which the product is punched out, and is aligned (in the horizontal direction- see Fig. 3) with the punch-out portion; and a displacing mechanism (15) that is configured to displace ([0033] distance “a”& see Fig. 2, 4) the workpiece to a position where the protrusion and the product are aligned with each other in the conveying direction when the punch moves away from the die.
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2790499 teaches a similar method/apparatus for punching out a product and providing a protrusion that pushes a punched-out portion.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            





/GREGORY D SWIATOCHA/            Primary Examiner, Art Unit 3799